

115 S3306 IS: Combat Online Predators Act
U.S. Senate
2018-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3306IN THE SENATE OF THE UNITED STATESJuly 31, 2018Mr. Nelson (for himself and Mr. Toomey) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, with regard to stalking.
	
 1.Short titleThis Act may be cited as the Combat Online Predators Act. 2.Enhanced penalty for stalkers of children (a)In generalChapter 110A of title 18, United States Code, is amended by inserting after section 2261A the following:
				
 2261B.Enhanced penalty for stalkers of childrenIf the victim of an offense under section 2261A is under the age of 18 years, the maximum imprisonment for the offense is 5 years greater than the maximum term of imprisonment otherwise provided for that offense in section 2261..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 110A of title 18, United States Code, is amended by inserting after the item relating to section 2261A the following new item:
				2261B. Enhanced penalty for stalkers of children..
 (c)Conforming amendmentSection 2261A of title 18, United States Code, is amended by striking section 2261(b) of this title and inserting section 2261(b) or section 2262B, as the case may be. 3.Report on best practices regarding enforcement of anti-stalking lawsNot later than 1 year after the date of the enactment of this Act, the Attorney General shall submit a report to Congress, which shall—
 (1)include an evaluation of Federal, tribal, State, and local efforts to enforce laws relating to stalking; and
 (2)identify and describe those elements of such efforts that constitute the best practices for the enforcement of such laws.